DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 15-19, in the reply filed on 11/29/2017 remains acknowledged.  
Applicant's election with traverse of orange juice, magnesium citrate, soluble potassium, fiber and sucrose in the reply filed on 11/29/2017 remains acknowledged.  
Claims 1-14 & 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2017.
No prior art has been identified on the subject matter of amended claims 15, 18-19.  The Examination has been expanded to the full scope of these three claims.

Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 10/22/2020, with respect to the rejection(s) of claim(s) 15, 18-19 under 35 USC 112(a) have been fully considered and are persuasive, in view of the claim amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendment.
Claim Objections
Claims 15, 17-18 are objected to because of the following informalities:  Each of these independent claims recite honey as a sweetener twice in an alternative listing of sweeteners (see 2nd or 3rd to last line of each claim).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment to each of these claims adds cherry juice to the list of alternative citrate-containing juices.  The Examiner’s review of the specification failed to identify any disclosure that cherry juice is a citrate-containing juice.
The Examiner has consulted Will et al. (“Analytical composition of fruit juices from different sour cherry cultivars”; 2005; Journal of Applied Botany and Food Quality; 79: 12-16).  In this article 5 cherry juice samples were tested for a series of basic analytical parameters of the sour cherry juices (Table 1).  Parameters measured included citric acid content.  For every one of the 5 cherry juices tested the citric acid 
Thus, the language of each independent claim, requiring selecting a [or two] “citrate-containing juice[s] selected from the group consisting of … cherry juice…” conflicts between the requirement of citrate-containing juice and cherry juice, which is not inherently citrate-containing.  It is not clear whether the “citrate-containing” limitation or the “cherry juice” limitation controls this conflict, because cherry juice has been shown not to be citrate containing.  Thus, it is confusing whether or not the cherry juice alternative is a viable construct of each claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
As discussed above, cherry juice has been shown not to be inherently “citrate-containing” (see Table 1 of Will).  Review of the specification failed to identify cherry juice as within the scope of citrate-containing.  Accordingly, the claim amendment, adding cherry juice as a citrate-containing juice alternative choice, introduces New Matter.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.